Case 19-16421-jkf       Doc 11     Filed 11/06/19 Entered 11/06/19 14:38:25           Desc Main
                                   Document      Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                (PHILADELPHIA)

IN RE:
                                                   CHAPTER 13
Debbie Edwards
      DEBTOR.                                      CASE NO.: 19-16421-jkf

                                                   HEARING: January, 8, 2020 at 9:30AM
                                                   LOCATION: Courtroom #3


  INTERSTATE TD INVESTMENTS LLC’S OBJECTION TO THE CONFIRMATION
                  OF THE DEBTORS’ CHAPTER 13 PLAN

         Movant, Interstate TD Investments LLC (“Movant”), by its attorneys Hill Wallack LLP,

hereby objects to the confirmation of the Debtor’s Chapter 13 Plan as follows:


         1.     Interstate TD Investments LLC, is the holder of a Note and Mortgage on real

property owned by Debbie Edwards (“Debtor”) at 2824 Walnut Hill, Philadelphia, PA 19152(the

“Property”).


         2.     On or about October 11, 2019, Debbie Edwards (“Debtor”) filed a petition for

relief under the Chapter 13 of the Bankruptcy Code in the United States Bankruptcy Court.


         3.     The Debtor’s pre-petition arrears is estimated at $22,268.16


         4.     Debtor proposes to pay the Movant $20,000.00 for pre-petition arrearage.


         5.     The Plan as proposed does not provide for Movant’s claim, and therefore, the

Plan is not confirmable as the Debtor’s options are to either provide for payment pursuant to 11

U.S.C. §1325(a)(5)(B)(ii) or surrender pursuant to 11 U.S.C. §1325(a)(5)(C). The Plan does

neither, and therefore, the Plan does not satisfy the confirmation requirement of 11 U.S.C.

§1325(a)(1).

{Y0986706; 1}
Case 19-16421-jkf       Doc 11     Filed 11/06/19 Entered 11/06/19 14:38:25            Desc Main
                                   Document      Page 2 of 2



         6.     If the Plan is confirmed, the Movant may suffer irreparable injury, loss, and

damage.


         WHEREFORE, Interstate TD Investments, LLC, Movant, respectfully requests that this

Honorable Court deny confirmation of the Debtor’s Chapter 13 Plan and enter a bar on any

further filings of Chapter 13 by the Debtor.


                                                      Respectfully submitted,


                                                      /s/Michael J. Shavel, Esquire
                                                      Michael J. Shavel, Esq., Atty ID 60554
                                                      Hill Wallack LLP
                                                      777 Township Line Road, Suite 250
                                                      Yardley, PA 19067
                                                      215-579-7700
                                                      mshavel@hillwallack.com




{Y0986706; 1}
